Citation Nr: 1145839	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to an increased rating for service-connected lumbar disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1998 to August 2004, and from May 2007 to July 2008.  The Veteran also served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 RO decision, which denied a claim for service connection for IBS, and an October 2010 RO decision, which granted service connection for lumbar disc disease and assigned an evaluation of 10 percent, effective July 25, 2008.

In May 2011, a Travel Board hearing was held before the undersigned at the Buffalo, New York, RO.  A transcript of that proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Additionally, the Board notes that a file containing copies of the Veteran's service treatment records was associated with the claims file without a waiver of initial review of this evidence by the AOJ.  However, as these records are primarily duplicative of records already associated with the claims file, and both issues on appeal are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as done below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for IBS and entitlement to an increased rating for service-connected lumbar disc disease.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.  

With regard to the Veteran's claim for service connection for IBS, the Veteran asserted in his February 2009 notice of disagreement (NOD) that he has had constant and persistent issues with bowel movements since a severe illness that removed him from flight status and required emergency treatment on February 23, 2008.  The Veteran asserted in his August 2009 VA Form 9 Appeal that, while in the area of operation, he and his unit were prescribed various antibiotics and other preventative medications due to the threat of infection, such as malaria.  The Veteran asserted that, while taking these drugs, it was not uncommon for gastrointestinal distress or other digestive issues to take place.  He indicated that, normally, these symptoms are discounted as the result of the medications, which was his assumption while in Afghanistan.  The Veteran claims that he was instructed to continue taking these medications well after his return, which continued the symptoms well past his time for active duty medical treatment.  The Veteran claims that, when the medications were terminated, the symptoms of loose stool and gastrointestinal discomfort continued.  During a non-medical consultation at the VA, the Veteran claims that he was asked if he had any gastrointestinal issues.  The Veteran claims that he had at that initial consultation persisting issues with stool and other gastrointestinal discomfort and that he continues to experience these issues to date.  At the May 2011 hearing, the Veteran reported that he began having symptoms of IBS after an illness he had while in Afghanistan in 2007.  He reported that these symptoms have been an ongoing problem ever since that time.

A review of the Veteran's service treatment records reveals that he complained of nausea, dizziness, and lack of appetite lasting for the previous 3 days on February 23, 2008.  In a separate February 23, 2008, service treatment record, the Veteran was diagnosed with viral gastroenteritis with associated diarrhea.  He was placed on temporary medical suspension, which terminated on March 8, 2008.  In a March 2008 Report of Medical Assessment, the Veteran reported that, since his last medical assessment/physical examination, he suffered from an illness with dehydration and associated nausea that caused him to miss duty for longer than 3 days.  In an April 2008 Post-Deployment Health Assessment form following his September 2007 to May 2008 service in Afghanistan, the Veteran reported diarrhea and vomiting during this period of deployment.

With regard to a current disability, the Veteran reported in an August 2008 VA treatment record that he had been experiencing gastrointestinal symptoms.  Specifically, he reported that he had diarrhea and intermittent gastro distress for about 3 months pretty much every day.  The Veteran underwent a VA examination in September 2008, at which he was diagnosed with IBS. 

As the Veteran sought medical treatment during active duty for gastrointestinal complaints, and he has a current diagnosis of IBS, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of IBS that was caused or aggravated by his active duty service.  

With regard to the claim for entitlement to an increased rating for service-connected lumbar disc disease, the Board notes that the Veteran previously appealed the November 2008 denial of the Veteran's claim for service connection for a low back strain.  A statement of the case (SOC) was issued with regard to this claim in July 2009, and the Veteran submitted a timely substantive appeal with regard to this issue in August 2009.  In an October 2010 rating decision, the RO granted service connection for lumbar disc disease and assigned a 10 percent evaluation, effective July 25, 2008.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, the issue of entitlement to service connection for a low back strain, which was properly appealed to the Board, is not currently on appeal.

The Board notes that the Veteran did not submit a NOD with regard to the October 2010 rating decision.  However, the Veteran's representative indicated at the May 2011 hearing that he believed that the issue of entitlement to an increased rating for the Veteran's service-connected lumbar spine disability was on appeal.  As such, the Board will construe the hearing transcript as a NOD with regard to the rating assigned to the Veteran's service-connected lumbar spine disability in the October 2010 rating decision.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a NOD within the meaning of 38 U.S.C. § 7105(b)).

The Veteran has not been afforded a recent SOC addressing the issue of entitlement to an increased rating for service-connected lumbar disc disease.  The claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Additionally, as these issues are already being remanded, the RO should take this opportunity to obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

2. Provide the Veteran with a SOC as to the issue of entitlement to an increased rating for service-connected lumbar disc disease.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

3. After all requested records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed IBS.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed IBS.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of IBS.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's IBS was caused or aggravated by his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


